                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                   Case No. 14-CR-99-1-JPS-JPS
 v.

 DEVON M. HOWARD,
                                                                   ORDER
                       Defendant.


1.       BACKGROUND

         On October 20, 2020, Defendant filed a motion for compassionate

release. (Docket #399). The Government filed a response, (Docket #404), and

Defendant did not reply. The Court has reviewed these submissions and

will deny Defendant’s motion for compassionate release.

2.       FACTS

         In 2014, Defendant participated in the armed robbery of a Verizon

Wireless store with several other codefendants. (Docket #313 at 10).

Defendant and one of his codefendants provided the firearm used in the

robbery. (Id.) Defendant served as a lookout while Londell J. King (“King”)

entered the store. (Id.) Once in the store, King demanded to know where

the store’s merchandise was kept, and he pulled out a firearm and racked

the slide. (Id.) King forced the store employee, at gunpoint, into the back of

the store where the inventory was kept. (Id. at 10–11). King obtained

merchandise and cash, left the store, and returned to one of the getaway

vehicles. (Id. at 11). Defendant, in another vehicle, also fled the area.

Eventually, Defendant was arrested and charged. (Id.)

         In 2017, Defendant pleaded guilty and was sentenced on two counts,

one for robbery and one for brandishing a firearm during a crime of


     Case 2:14-cr-00099-JPS Filed 04/16/21 Page 1 of 6 Document 412
violence. (Docket #327 at 1). This Court sentenced him to a total of 114

months’ imprisonment, to be followed by a 5-year term of supervised

release. (Id. at 2–4).

         Defendant is a 26-year-old male. (Docket #313 at 2). He alleges no

underlying health conditions, and the presentence investigation report

prepared in 2017 reflects no physical health problems. (Id. at 20). Defendant

is currently detained at Federal Correctional Institution Elkton (“FCI

Elkton”) in Lisbon, Ohio. (Docket #399 at 1). As of April 15, 2021, FCI Elkton

reports that two inmates and one staff member have active cases of COVID-

19.1 Nine inmate deaths have been reported, and 837 inmates and 85 staff

have recovered from the virus.2 Further, FCI Elkton is reporting that 188 of

its staff and 498 of its inmates have been fully vaccinated.3 If released,

Defendant intends to comply with his terms of supervised release. (Id. at 2).

3.       LEGAL STANDARD

         The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

         While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy


         Fed.
         1      Bureau      of       Prisons,       COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 15, 2021).
         2   Id.
         3   Id.
                                Page 2 of 6
     Case 2:14-cr-00099-JPS Filed 04/16/21 Page 2 of 6 Document 412
statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care

                            Page 3 of 6
 Case 2:14-cr-00099-JPS Filed 04/16/21 Page 3 of 6 Document 412
         within the environment of a correctional facility and from
         which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

         Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.       ANALYSIS

         First, the Government concedes that Defendant exhausted his

administrative remedies. (Docket #404 at 2–3); see Gunn, 980 F.3d at 1179

(“Failure to exhaust administrative remedies is an affirmative defense, not

a jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether

Defendant has an extraordinary and compelling reason warranting his

release.

         The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). However, with regard

                                Page 4 of 6
     Case 2:14-cr-00099-JPS Filed 04/16/21 Page 4 of 6 Document 412
to COVID-19, “reliance on circumstances applicable to everyone in prison

would appear to read the term ‘extraordinary’ out of the statute.” United

States v. Scott, 461 F. Supp. 3d 851, 863 (E.D. Wis. 2020). “[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Defendant

has not alleged that he suffers from any underlying conditions that put him

at higher risk if he were to contract COVID-19. Instead, he argues that the

Court should consider “other factors” on which to grant him compassionate

release. (Docket #399 at 2).

       Defendant offers a case from the Southern District of New York in

which the court held that a court may “reduce sentences based on

‘extraordinary and compelling reasons’ (even if those reasons do not relate to

medical condition, age or family circumstances).” United States v. Millan, 2020

U.S. Dist. LEXIS 59955, at *22–23 (S.D.N.Y. Apr. 6, 2020) (emphasis added).

But, as this case points out, a defendant must still proffer an extraordinary

and compelling reason warranting early release. Id. Defendant alleges that

his Eighth Amendment rights are being violated by FCI Elkton’s failure to

control the spread of COVID-19 within its walls. (Docket #399 at 2).

Defendant maintains that such violation constitutes cruel and unusual

punishment and is, therefore, an extraordinary and compelling reason

which justifies his release. (Id.) The Court need not address the merits of

this argument—Section 3582(c)(1)(A) is not a vehicle for litigating

constitutional conditions-of-confinement claims. See United States v. Partida,

No. CR1708260001PCTDGC, 2020 WL 3050705, at *6 (D. Ariz. June 8, 2020)

(“Defendant contends that the Eighth Amendment’s prohibition against

cruel and unusual punishment supports his motion . . . . But Eighth

Amendment protections and standards are not applicable to compassionate

                            Page 5 of 6
 Case 2:14-cr-00099-JPS Filed 04/16/21 Page 5 of 6 Document 412
release analysis under § 3582(c).”); United States v. Rodriguez-Collazo, No. 14-

CR-00378-JMY, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020) (“Defendant

contends that the current conditions at [FCI Elkton] violate his Fifth and

Eighth Amendment rights . . . . However, these claims . . . are not properly

brought in a motion for compassionate release, and this Court does not

have jurisdiction to consider them.”). Even the cases cited by Defendant in

support of his Eighth Amendment argument were not brought under

Section 3582(c)(1)(A). Defendant has not demonstrated an extraordinary

and compelling reason warranting his release.

5.       CONCLUSION

         Defendant has exhausted his administrative remedies. However, he

has not proffered an extraordinary and compelling reason warranting his

release. Therefore, the Court will deny Defendant’s motion for

compassionate release, (Docket #399).

         Accordingly,

         IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #399) be and the same is hereby DENIED.

         Dated at Milwaukee, Wisconsin, this 16th day of April, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                Page 6 of 6
     Case 2:14-cr-00099-JPS Filed 04/16/21 Page 6 of 6 Document 412
